UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 OR TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-33749 RETAIL OPPORTUNITY INVESTMENTS CORP. (Exact name of registrant as specified in its charter) Maryland (State or other jurisdiction of incorporation or organization) 26-0500600 (I.R.S. Employer Identification No.) 8905 Towne Centre Drive, Suite 108 San Diego, California (Address of principal executive offices) (Zip code) (858) 677-0900 (Registrant's telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [x] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [x] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [x] Non-accelerated filer [ ] (Do not check if a smaller reporting company) Smaller reporting company [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [x] Indicate the number of shares outstanding of each of the issuer's classes of common stock as of the latest practicable date: 66,430,489shares of common stock, par value $0.0001 per share, outstanding as of April 30, 2013. TABLE OF CONTENTS Page Part I. Financial Information 1 Item 1. Financial Statements 1 Consolidated Balance Sheets as of March 31, 2013 (Unaudited) and December 31, 2012 1 Consolidated Statements of Operations and Comprehensive Income (Unaudited) for the three months ended March 31, 2013 and March 31, 2012 2 Consolidated Statements of Equity (Unaudited) for the three months ended March 31, 2013 3 Consolidated Statements of Cash Flow (Unaudited) for the three months ended March 31, 2013 and March 31, 2012 4 Notes to Consolidated Financial Statements 5 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures About Market Risk 28 Item 4. Controls and Procedures 28 Part II. Other Information 29 Item 1. Legal Proceedings 29 Item 1A. Risk Factors 29 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 29 Item 3. Defaults Upon Senior Securities 29 Item 4. Mine Safety Disclosures 29 Item 5. Other Information 29 Item 6. Exhibits 29 PART I. FINANCIAL INFORMATION Item 1.Financial Statements RETAIL OPPORTUNITY INVESTMENTS CORP. Consolidated Balance Sheet March 31, 2013 (unaudited) December31, ASSETS Real Estate Investments: Land $ $ Building and improvements Less:accumulated depreciation Mortgage note receivable Investment in and advances to unconsolidated joint venture Real Estate Investments, net Cash and cash equivalents Restricted cash Tenant and other receivables Deposits Acquired lease intangible asset, net of accumulated amortization Prepaid expenses Deferred charges, net of accumulated amortization Other Total assets $ $ LIABILITIES AND EQUITY Liabilities: Term loan $ $ Credit facility Mortgage notes payable Acquired lease intangibles liability, net of accumulated amortization Accounts payable and accrued expenses Tenants' security deposits Other liabilities Total liabilities Commitments and contingencies — — Equity: Preferred stock, $.0001 par value 50,000,000 shares authorized; none issued and outstanding — — Common stock, $.0001 par value 500,000,000 shares authorized; and 66,410,588 and52,596,754 shares issued and outstanding at March 31, 2013 and December 31, 2012 Additional paid-in-capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total Retail Opportunity Investments Corp. stockholders' equity Noncontrolling interests Total equity Total liabilities and equity $ $ See accompanying notes to consolidated financial statements. -1- RETAIL OPPORTUNITY INVESTMENTS CORP. Consolidated Statement of Operations and Comprehensive Income (unaudited) For the Three Months Ended March 31, March 31, Revenues Base rents $ $ Recoveries from tenants Mortgage interest Total revenues Operating expenses Property operating Property taxes Depreciation and amortization General & Administrative Expenses Acquisition transaction costs Total operating expenses Operating income Non-operating income (expenses) Interest expense and other finance expenses ) ) Equity in earnings from unconsolidated joint ventures Interest income — Net Income Attributable to Retail Opportunity Investments Corp. $ $ Basic and diluted per share: $ $ Dividends per common share $ $ Comprehensive income: Net income attributable to Retail Opportunity Investments Corp. $ $ Other comprehensive income Unrealized gain on swap derivative Unrealized swap derivative gain arising during the period Reclassification adjustment for amortization of interest expense included in net income Unrealized gain on swap derivative Total other comprehensive income Total Comprehensive income $ $ See accompanying notes to consolidated financial statements. -2- RETAIL OPPORTUNITY INVESTMENTS CORP. Consolidated Statements of Equity (unaudited) Common Stock Shares Amount Additional paid-in capital Retained earnings (Accumulated deficit) Accumulated other comprehensive loss Noncontrolling interests Equity Balance at December31, 2012 $ $ $ ) $ ) $ $ Shares issued under the 2009 Plan 19 ) — Repurchase of common stock ) (2
